— Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered June 19, 2003, convicting him of murder in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to support a conviction of depraved indifference murder (see Penal Law § 125.25 [2]; People v Payne, 3 NY3d 266 [2004]) is unpreserved for appellate review (see CPL 470.05 [2]; People v Jagoo, 2 AD3d 750 [2003]), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; [6] [a]).
The defendant’s remaining contentions are either unpreserved *782for appellate review or without merit. Florio, J.P., Santucci, Mastro and Spolzino, JJ., concur.